PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/862,493
Filing Date: 4 Jan 2018
Appellant(s): Chebiyyam et al.



__________________
Syed Nazeer Ali
Hanley, Flight & Zimmerman, LLC
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/22/2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 02/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

	Claims 1-20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ocko, et al. (US 20080056249) in view of Rabin, et al. (US 20050228989). 

(2) Response to Argument
B. 
a. In response to the argument (pg.8, 3rd paragraph – pg.11), the Ocko/Rabin combination does not teach/suggest as set forth in claim 1:
Appellant’s argument: does not teach/suggest first and second comparisons set forth in claim 1 as
Claim 1: 

(1) a comparison of a first fingerprint to a plurality of fingerprints stored in a database, the database to indicate that at least a first application is authorized to access data, and
“compare the first fingerprint of the data to a second fingerprint from a plurality of fingerprints stored in a database in association with ones of a plurality of applications, the database to indicate that at least a first application of the plurality 

(a) a second identifier of a second application that initiated a request to access the data to
(b) a first identifier of the at least the first application to determine to allow the request to access the data initiated by the second application.
determine whether to allow the request based on a comparison of: 
(a) a second application identifier of a second application that initiated the request and 
(b) a first application identifier of the at least the first application associated with the second fingerprint.”



Examiner provided the above table to better show the distinction of the arguments against the claimed limitations. One distinction is Appellant’s argument where the first identifier of the first application determines access to data initiated by the second application. Whereas, the claim broadly limits the first application identifier of the first application associated with the second fingerprint is being compared to determine access. The claim does not limit allowing the request to access the data initiated by the second application. Furthermore, basing from this distinction which links to another distinction where the claimed second comparison process is actually only comparing based on a comparison of:” followed by the limitations of (a) and (b), broadly suggest there is only a comparison process in determining access to which there is no end result to this comparison process of (a) and (b); as there is no actual determined access to the request. The claimed invention broadly claims comparisons of fingerprints and identifiers per se. Additionally, the second comparison processes involving (a) and (b) are broadly comparisons, nothing more of looking at data such as comparing (a) a second identifier of a second application and comparing (b) a first identifier of a first application associated with a second fingerprint. There is no suggestion of using the data (a) against data (b) or that both (a) and (b) are compared to against another set of data per se of which then resulted in allowing access to data per a request.
	As for prior art, Ocko, teaches application specific fingerprints where there is comparison of an identified application level data against previously processed application level data [Ocko: 0040-0043]. Ocko discloses one or more application fingerprints are applied to service traffic to identify the service application associated with the service traffic, one or more data objects included in the service traffic, and/or the context of the data object. The identified data is referred to as application-level data, because it has been associated with a particular context of the application [Ocko: 0042]. 
As for arguments related to the claimed “a second match of a first application identifier with a second application identifier, and the second application identifier stored in association with the second fingerprint”. The claimed application identifier can be given the broadest reasonable interpretation as data describing or associated to the particular application, such as a key, value, fingerprint, or a form of entry of data that distinct an application from another. As such, Ocko suggests multiple application identifiers in terms of comparison process of application data against another previously stored application data. However, Ocko did not clearly include multiple application identifiers; “a second match of a first application identifier with a second application identifier, and the second application identifier stored in association with the second fingerprint”. As such, Rabin is brought forth to teach this limitation.
Rabin discloses there exists a need to identify software reliably by including the invention of creating a superfingerprint for identifying a software where specified portions of the executing software and of results of executing the software are selected and computations are performed on the selected portions to obtain a collection of fingerprints [Rabin: 0004]. Rabin further discloses specified computations are performed on the selected portions to obtain a collection of fingerprints and the collection of fingerprints are compared to the previously computed superfingerprint of at least one second software to determine whether there is an approximate match [Rabin: 0009]. An example multiple application identifiers in terms of the claimed “a first application identifier with a second application identifier, and the second application identifier stored 
 With regard to the arguments on pages 10-11, the arguments are similarly to the ones on pages 8-9, of which the arguments have been addressed above. Examiner note Appellant’s arguments regarding Ocko do not teach/suggest to the first and second application identifiers are inaccurately addressing the prior art cited for this limitation 

b. In response to the argument (pg.12), regarding claim 2 that Rabin do not teach/suggest a data access request including a second identifier of a second application that initiated the request:
Appellant does not go further in detail to traverse against the cited reference as set forth in the Final Office Action.  The rejection stated that Ocko teaches the limitations of claim 1, as stated.  However, Rabin: 0044, 0054-0055; teaches the article of manufacture of claim 1, wherein the request includes the second identifier of the second application that initiated the request. Accordingly, Rabin teaches the obviousness of multiple identifiers associated to applications request where motivation would be to determine the matching fingerprint between the various multiple applications involved so as to identify to which software belongs.

c. In response to the argument (pg.12), regarding claim 6 that Ocko do not teach database including an identification of a dedicated application that is allowed to access any data:
Appellant does not provide any detail to the basis of the traversal against the cited reference as set forth in the Final Office Action.  
Ocko discloses the invention is applicable for the implementation of any type of service application where electronic mail, calendaring, and collaboration service applications often include a database for storage and retrieval of such service 

d. In response to the argument (pg.13), regarding claim 7 that Ocko do not teach/suggest preventing initiation of a second application in response to the determination; remote desktop sharing session: 
Ocko discloses an approach to having a shared state from one system to another is to represent data in one system according to service traffic of the other system that includes identifying a data object representing at least a portion of the state of the first entity in the service traffic, and updating a corresponding portion of a shared state data structure in accordance with a value of the data object, the shared state can be maintained outside of the first entity [Ocko: 0017]. This suggests there is remote desktop sharing session where desktop sharing is not within one system but there is sharing from one system to another system.
Ocko discloses an optional initial step initiates a synchronization operation from one or more production servers. This optional step ensures that the service traffic 

e. In response to the argument (pg.13), regarding claim 9 that Ocko do not teach/suggest determining whether a remote sharing application is executing:
Appellant does not provide any detail to the basis of the traversal against the cited reference as set forth in the Final Office Action. 
Ocko discloses the captured service data is analyzed to determine the data objects associated with the service traffic. The shared state data is then updated accordingly. The shared state data is updated by executing the commands included in service traffic on the appropriate data objects in the shared state data. This can be done using a version of the service application employed by production servers or using a compatible or equivalent application. In another embodiment, the service appliance updates the shared state data by emulating the functionality of the service application [Ocko: 0034]. As such, there suggests a determination of a remote data sharing application executing.

f. In response to the argument (pg.14), regarding claim 11 that Ocko do not teach/suggest calculating a value of the data utilizing a predetermined algorithm:

	The claimed predetermined algorithm is broad and do not specifically claim a particular algorithm used to generate or identify a fingerprint. Thus, there must be some calculation of a value utilizing some form of algorithm as there are fingerprints of the data to which access is requested [Ocko: 0040-0041].

g. In response to the argument (pg.14), regarding claim 12 that Ocko do not teach/suggest instructions to determine whether to allow access by access a second fingerprint of data in a database:
Appellant does not provide any detail to the basis of the traversal against the cited reference as set forth in the Final Office Action. 
 Ocko discloses the invention is applicable for the implementation of any type of service application where electronic mail, calendaring, and collaboration service applications often include a database for storage and retrieval of such service applications' data. Moreover, the term database is used here in the sense of any electronic repository of data which provides some mechanism for the entry and retrieval of data, including but not limited to relational databases, object databases, file systems, and other data storage mechanisms [Ocko: 0063]. Thus, Ocko includes a database including an identification such as fingerprint of data to determine whether to allow access by access a second fingerprint of data in a database.

h. In response to the argument (pg.15), regarding claim 14 that Ocko do not teach/suggest instructions close data already opened prior to enablement of a remote desktop share session:
Appellant does not provide any detail to the basis of the traversal against the cited reference as set forth in the Final Office Action.  
Ocko discloses an optional initial step initiates a synchronization operation from one or more production servers where the optional step ensures that the service traffic includes information on all of the data maintained by production servers. The service appliance analyzes service traffic coming from and going to the production server to construct shared state data. [Ocko: 0030-0031]. Thus, Ocko suggests close data already opened prior to enablement of a remote desktop share session.

i. In response to the argument (pg.15), regarding claim 17 that Ocko do not mention a dedicated application allowed to access any data:
Appellant does not provide any detail to the basis of the traversal against the cited reference as set forth in the Final Office Action.  
Ocko discloses a system including a service appliance for improving service reliability and a disaster recovery appliance. Service traffic typically includes commands, data, and command responses exchanged between the production server and clients in the course of providing one or more services. An example of service traffic for an e-mail service can include a message request command from a client requesting any new e-mail messages and a message request response from the production server including 

j. In response to the argument (pg.15), regarding claim 20 that Ocko do not teach/suggest any sort of remote sharing:
Ocko discloses an approach to having a shared state from one system to another is to represent data in one system according to service traffic of the other system that includes identifying a data object representing at least a portion of the state of the first entity in the service traffic, and updating a corresponding portion of a shared state data structure in accordance with a value of the data object, the shared state can be maintained outside of the first entity [Ocko: 0017]. This suggests there is remote desktop sharing session where desktop sharing is not within one system but there is sharing from one system to another system.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/L.TT/Examiner, Art Unit 2435                                                                                                                                                                                                        
Conferees:
/EDWARD ZEE/Primary Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435                                                                                                                                                                                                                                                                                                                                                                                                                

{ 3 }
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.